
	
		I
		111th CONGRESS
		1st Session
		H. R. 2164
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2009
			Mr. Blumenauer (for
			 himself, Mr. McDermott,
			 Mr. Larson of Connecticut, and
			 Mr. Klein of Florida) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 49, United States Code, to modify the
		  authority of the Secretary of Transportation to make grants for new fixed
		  guideway capital projects, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Streetcar Revitalization Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)Communities
			 throughout the United States are exploring the reintroduction of
			 streetcars.
			(2)Existing streetcar
			 systems provide convincing evidence that, for a modest cost, streetcars can
			 provide transportation choice, attract economic development, link jobs and
			 housing, and create denser, pedestrian-oriented neighborhoods.
			(3)Streetcars provide
			 transportation circulation within urbanized areas to catalyze economic
			 development and housing in urban centers.
			(4)The new starts
			 program under section 5309 of title 49, United States Code, supported streetcar
			 projects in the past, but the existing small starts program under section
			 5309(e) of such title has failed to continue this legacy.
			(5)Appropriate
			 assessment of the value provided by streetcar systems must encompass a
			 calculation of the number of automobile trips not taken, the decrease in
			 passenger vehicle miles traveled, and the reduction of greenhouse gas emissions
			 that result from the streetcar system.
			3.Streetcar Capital
			 Investment Grants
			(a)Amendments to
			 Small Starts programSection
			 5309(e) of title 49, United States Code, is amended—
				(1)in the subsection heading by striking
			 $75,000,000 and inserting
			 $100,000,000;
				(2)in paragraph
			 (1)(A)—
					(A)by striking
			 $75,000,000 and inserting $100,000,000;
			 and
					(B)by striking
			 $250,000,000 and inserting $300,000,000;
					(3)in paragraph
			 (1)(B)—
					(A)in the
			 subparagraph heading by striking $25,000,000 and inserting
			 $50,000,000;
					(B)by striking
			 $25,000,000 and inserting $50,000,000; and
					(C)by striking
			 until such date as the final regulation to be issued under paragraph (9)
			 takes effect;
					(4)by striking
			 paragraph (2)(B) and inserting the following:
					
						(B)justified based on a review of its effect
				on local economic development, land use, travel patterns, and greenhouse gas
				reduction potential;
				and
						;
				(5)in paragraph (3)
			 by adding at the end the following: For purposes of this paragraph, the
			 Secretary shall compare the proposed project to a no build analysis to consider
			 project outcomes.;
				(6)in paragraph (4)
			 by striking subparagraphs (A) through (E) and inserting the following:
					
						(A)determine the degree to which the project
				will have a positive effect on local economic development;
						(B)determine the reduction in per capita auto
				travel demand that will result from the completed project, including related
				development, travel pattern, and land use changes; and
						(C)determine the
				reduction in per capita greenhouse gas emissions that will result from the
				completed project, including related development, travel pattern, and land use
				changes.
						;
				(7)by striking
			 paragraph (6) and inserting the following:
					
						(6)Advancement of
				project to development and constructionA proposed project under this subsection
				may advance from planning and alternatives analysis to project development and
				construction only if the Secretary finds that the project meets the
				requirements of this subsection and there is a reasonable likelihood that the
				project will continue to meet such
				requirements.
						;
				and
				(8)by striking
			 paragraphs (8), (9), (10), and (11).
				(b)Conforming
			 amendmentsSection 5309 of title 49, United States Code, is
			 amended—
				(1)in subsection
			 (a)(2) by striking $75,000,000 and inserting
			 $100,000,000;
				(2)in the heading for
			 subsection (d) by striking $75,000,000 and inserting
			 $100,000,000; and
				(3)in subsection (m)(2)(A)(i) by striking
			 $75,000,000 and inserting $100,000,000.
				
